                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )      No. 3:19-CR-008
                                                   )
 GENE EDWARD SCHNEFF                               )


                             MEMORANDUM AND ORDER

         The defendant has pled guilty to possessing methamphetamine with the intent to

  distribute, in violation of sections 841(a)(1) and (b)(1)(A) of Title 21, United States

  Code. [Doc. 17]. He faces a statutory range of 10 years to life imprisonment. [Id.].

         The defendant moves for release from custody pending sentencing [doc. 37],

  arguing that his age (69) and various health conditions put him at high risk of contracting

  COVID-19. The undersigned referred the motion to Magistrate Judge Debra Poplin.

  The United States subsequently filed a response, stating that it had no objection to the

  defendant’s release provided that a suitable residence and a suitable custodian were in

  place. [Doc. 39].

         Magistrate Judge Poplin conducted a hearing on March 26, 2020. Now before

  the Court is the magistrate judge’s April 1, 2020 Report and Recommendation (“R&R”),

  recommending that the defendant’s motion be denied. [Doc. 41].

         The defendant has timely objected to the R&R [doc. 42] and the United States has

  not responded. The Court has thoroughly reviewed the R&R and the parties’ filings.




Case 3:19-cr-00008-RLJ-DCP Document 44 Filed 05/05/20 Page 1 of 4 PageID #: 160
  For the reasons that follow, the defendant’s objection will be overruled.

                                              I.

                                    Standard of Review

         A district court is both statutorily and constitutionally required to conduct a de

  novo review of a magistrate judge’s report and recommendation. See United States v.

  Shami, 754 F.2d 670, 672 (6th Cir. 1985). However, it is necessary only to review “those

  portions of the report or specified proposed findings or recommendations to which

  objection is made.” See id.; 28 U.S.C. § 636(b). A district court need not provide de

  novo review where objections to a report and recommendation are frivolous, conclusive,

  or general. See Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

                                              II.

                                          Analysis

       Because the defendant has been found guilty of an offense for which a maximum

 term of imprisonment of ten years or more is prescribed by the Controlled Substances Act,

 see 18 U.S.C. § 3142(f)(1)(C), for him to be released the defendant must show:

      (A)(i) A substantial likelihood that a motion for acquittal or new trial will be
      granted, or

      (ii) That the prosecution has recommended that no sentence of imprisonment
      be imposed, and

      (B) That is clear and convincing evidence that the defendant is not likely to
      flee or pose a danger to any other person or the community.

  See 18 U.S.C. § 3143(a)(2). Subsection (A) is not satisfied in this case because no



                                              2

Case 3:19-cr-00008-RLJ-DCP Document 44 Filed 05/05/20 Page 2 of 4 PageID #: 161
  motion for acquittal or new trial has even been filed, and the United States has not

  recommended that the defendant should not receive a prison sentence. However, the

  seemingly mandatory requirements of § 3143(a)(2)(A) can be overridden, pursuant to 18

  U.S.C. § 3145(c), by a showing of exceptional reasons why a defendant’s detention

  would not be appropriate. See United States v. Christman, 596 F.3d 870, 870-71 (6th

  Cir. 2010).

           In this case, the magistrate judge found that the defendant had shown by clear

  and convincing evidence that he is not likely to flee or pose a danger to any other person

  or the community if released. The magistrate judge further found that the defendant had

  not demonstrated exceptional reasons justifying his release. In brief,the magistrate judge

  found that speculative fears of COVID-19 infection are insufficient in this case to make

  a showing of exceptional reasons.

           By his objection, the defendant restates the arguments presented in his motion.

  The Court agrees with the magistrate judge that the defendant’s fears, while

  understandable, are insufficient.     The most recent information provided to the

  undersigned by the United States Marshals Service indicates that there are no

  documented cases of COVID-19 at the Knox County Detention Facility, where the

  defendant is presently housed. The marshal further reports that the defendant’s facility

  is taking appropriate measures to prevent an outbreak. As such, the Court will adopt

  Magistrate Judge Poplin’s findings and conclusions in their entirety. See, e.g., United

  States v. Morris, No. 17-107(01) (DWF/TNL), 2020 WL 1471683, at *4 (D. Minn.



                                              3

Case 3:19-cr-00008-RLJ-DCP Document 44 Filed 05/05/20 Page 3 of 4 PageID #: 162
  March 26, 2020) (no showing of exceptional reasons justifying 66-year-old defendant’s

  release where there were no reported COVID-19 cases at his facility and the facility was

  taking appropriate measures to prevent an outbreak).

                                            III.

                                        Conclusion

        As provided herein, the defendant’s objections [doc. 42] to the Report and

  Recommendation are OVERRULED. Magistrate Judge Poplin’s R&R [doc. 41] is

  ACCEPTED in its entirety. The defendant’s motion for release [doc. 37] is DENIED.

              IT IS SO ORDERED.

                                                         ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                             4

Case 3:19-cr-00008-RLJ-DCP Document 44 Filed 05/05/20 Page 4 of 4 PageID #: 163
